                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                                  COLUMBIA DIVISION

 Chelsea D. Boykin,                                        Case No. 3:18-599-TLW
                Plaintiff,
        v.
                                                                        Order

 Wells Fargo Bank N.A.,
                Defendant.

       Plaintiff Chelsea D. Boykin, proceeding pro se, filed this action seeking relief under Title

VII of the Civil Rights Act of 1964 (“Title VII”), 42 U.S.C. §§ 2000e, et seq.; the Americans with

Disabilities Act (“ADA”), 42 U.S.C. §§ 12101, et seq.; and the Equal Pay Act of 1963, 29 U.S.C.

§ 206(d). ECF No. 1. The matter now comes before the Court for review of a Report and

Recommendation (R&R) filed on January 31, 2019, by Magistrate Judge Gossett, to whom this

case was assigned pursuant to the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Civil Rule

73.02(B)(2), DSC. ECF No. 59. In the R&R, the Magistrate Judge recommends dismissing

Plaintiff’s case with prejudice for failure to prosecute. Id. The R&R explains that Plaintiff did not

respond to Defendant’s motion to dismiss, the Court’s Roseboro order, or an additional order

warning Plaintiff that her case could be dismissed with prejudice if she did not respond. Id.

Objections to the R&R were due February 14, 2019, but Plaintiff did not file objections. This

matter is now ripe for decision.

       In reviewing the R&R, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections . . . . The Court is not bound by the
       recommendation of the magistrate judge but, instead, retains responsibility for the
       final determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to

                                                 1
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court's review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge's
       findings or recommendations.

Wallace v. Hous. Auth. of City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed the R&R in

this case. Noting that Plaintiff filed no objections, the R&R, ECF No. 59, is hereby ACCEPTED.

Therefore, for the reasons articulated by the Magistrate Judge, Plaintiff’s case is DISMISSED

WITH PREJUDICE.

       IT IS SO ORDERED.
                                                           ___________________________
                                                            V7HUU\/:RRWHQ
                                                           Terry L. Wooten
                                                           Senior United States District Judge
March 29, 2019
Columbia, South Carolina




                                               2
